Citation Nr: 1722426	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include plantar fasciitis.  

2.  Entitlement to service connection for hyperlipidemia.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for diabetes mellitus type II.  

5.  Entitlement to service connection for a left hip disability, to include osteoarthritis.  

6.  Entitlement to service connection for muscle cramps.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and central canal stenosis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1994.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  A chronic left foot disability, to include plantar fasciitis, did not have onset during active service and is not otherwise etiologically related to active service.  

2.  Hyperlipidemia is not a disease or injury that may be considered a disability for VA compensation purposes.  

3.  GERD did not have onset during active service and is not otherwise etiologically related to active service.  

4.  The Veteran's active service did not involve in-country duty or visitation in the Republic of Vietnam; therefore, herbicide exposure may not be presumed, and there is no probative evidence of actual herbicide exposure.  

5.  Diabetes mellitus type II did not have onset during active service, did not manifest within one year of service discharge, and is not otherwise etiologically related to active service.  

6.  A chronic left hip disability did not have onset during active service, did not manifest as left hip osteoarthritis within one year of service discharge, and is not otherwise etiologically related to active service.  

6.  A chronic disability manifested by muscle cramps did not have onset during active service and is not otherwise etiologically related to active service.  

7.  Sleep apnea did not have onset during active service and is not otherwise etiologically related to active service.  

8.  A chronic lumbar spine disability did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for a left hip disability, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for muscle cramps have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

8.  The criteria for service connection for a lumbar spine disability, to include degenerative disc disease and central canal stenosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection for certain specified diseases, including diabetes mellitus type II, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Recently, pursuant to a decision of the U.S. Court of Appeals for Veterans Claims in Gray v. McDonald, 27 Vet. App. 313 (2015), VA revisited this issue and identified specific harbors that qualify as an inland waterway for the purposes identifying applicable service in the Republic of Vietnam.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

I.A.  Left Foot  

The Veteran claims entitlement to service connection for a left foot disability.  Specifically, as documented within February 2010 and December 2011 statements, he has reported that he injured his left foot ligaments after stepping on a charged refueling hose on the flight deck of the U.S.S. Coral Sea in November 1972, for which he was treated with a left foot walking cast for two months.  

Service treatment records document that upon physical examination at enlistment in April 1971, the physician wrote that clinical evaluation of the feet was abnormal and noted that the Veteran had pes planus abnormality.  In May 1971, the Veteran reported blisters and callouses on his left foot.  In September 1971, the Veteran caught his left foot on a stairwell and was afterwards kicked in the left ankle; but a concurrent x-ray was negative.  In November 1972, the Veteran complained of pain on the bottom of his left foot after it was hit and bent by a fuel hose; although a subsequent x-ray was within normal limits, the Veteran was treated with a short leg walking cast on his left foot.  Upon subsequent examinations in March 1975, November 1977, September 1979, May 1982, and June 1983, clinical evaluations of the Veteran's feet were normal, without noted left foot defects or diagnoses.  Upon examination in March 1987 and July 1988, physicians again noted the Veteran's asymptomatic pes planus, without other left foot defects or diagnoses.  Upon retirement examination in October 1994, a clinical evaluation of the Veteran's feet was normal, without noted left foot defects or diagnoses.  Additionally, within various reports of medical history throughout his period of active service, the Veteran consistently denied any related left foot conditions.  

Post-service treatment records do not document any left foot complaints until VA treatment record from March 2012 first document that the Veteran complained of a knot under his left foot, without any related trauma.  Thereafter, in June 2012, he was assessed with plantar fasciitis of the left foot.  Notably, upon prior VA examination in July 2009 regarding unrelated claims for frostbite and hypertension, a physical examination of the Veteran's feet did not reveal any left foot disabilities.  

Significantly, there is no probative evidence of a nexus between the Veteran's current left foot plantar fasciitis and his active service, to include his in-service left foot injuries discussed above.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that a chronic left foot disability is associated with his active service, to include his November 1972 left foot injury.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran attempts to provide a nexus between a current left foot disability and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, to the extent that the Veteran's claim could be construed to encompass a claim of entitlement to service aggravation for preexisting left foot pes planus, the Board acknowledges that such condition was noted upon clinical evaluation at enlistment.  There is no probative evidence of record that left foot pes planus was aggravated by active service.  As discussed above, service treatment records do not document any additional complaints or treatment regarding pes planus following its notation in his enlistment examination, other than to note that the condition was asymptomatic, including a complete lack of notation within his October 1994 retirement examination.  Given the above, the Board concludes that the Veteran has presented no probative evidence establishing aggravation of a preexisting left foot pes planus disability during active service.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, supra.  Accordingly, service aggravation for preexisting left foot pes planus is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left foot disability.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.B.  Hyperlipidemia  

The Veteran claims entitlement to service connection for hyperlipidemia.  

Significantly, hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 891 (32d ed. 2012).  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hyperlipidemia does not constitute a disability, service connection for hyperlipidemia cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

I.C.  GERD

The Veteran claims entitlement to service connection for gastroesophageal reflux disease (GERD).  Specifically, he has asserted within February 2011 and December 2011 statements that his in-service complaints of epigastric pain, chest tightness and pain, and nausea were manifestations associated with his subsequently diagnosed GERD.  

Service treatment records document a normal relevant physical examination at enlistment in April 1971.  In December 1972, the Veteran reported an upset stomach after eating supper.  In March 1973, the Veteran complained of tightness in his chest and a slight feeling of nausea.  Subsequent examinations in March 1975, November 1977, September 1979, May 1982, and June 1983 document normal relevant clinical examinations.  In August 1974, the Veteran complained of chest pain, and an examination and x-ray were normal, with noted gas in the stomach.  In December 1985, the Veteran was assessed with an acidic stomach and the physician noted the need to rule out peptic ulcer disease (PUD).  Thereafter, physical examinations in March 1987, July 1988, and upon retirement examination in October 1994 each document normal relevant clinical evaluations without noted GERD or other gastrointestinal disability.  Additionally, within various reports of medical history throughout his period of active service, the Veteran consistently denied any related stomach or gastrointestinal conditions.  

Post-service VA treatment records from January 2012 document that the Veteran took omeprazole for his GERD condition, with stable symptoms since a esophagogastroduodenoscopy (EGD) test four or five years before.  

Significantly, there is no probative evidence of a nexus between the Veteran's current GERD and his active service, to include his in-service complaints discussed above.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current GERD disability is associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his GERD and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, 492 F.3d 1372.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for GERD.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

I.D.  Diabetes Mellitus Type II

The Veteran claims entitlement to service connection for diabetes mellitus type II.  

The Board initially notes that service personnel records document the Veteran's service aboard the U.S.S. Coral Sea, an aircraft carrier which has been identified as serving in the offshore waters of Vietnam.  Therefore, the Board has considered the applicability of presumptive service connection for the Veteran's diabetes mellitus.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Notably, the Veteran has not contended he went ashore in Vietnam during active service, nor does the evidence of record reflect that the U.S.S. Coral Sea operated in the inland waterways, including the additional harbors identified as qualifying by the VA after the Gray decision.  The Veteran has further not argued he was actually exposed to herbicide agents during active service, and the Board finds that the evidence does not otherwise document such exposure.  Therefore, as neither presumptive nor actual herbicide exposure is supported by the evidence of record, entitlement to presumptive service connection is not warranted.  Id.  

The Veteran has variously attributed his diabetes mellitus type II to active service beginning in November 1970, while he was stationed in the Antarctic (as documented within his February 2010 statement), as well as to his in-service complaints of blurred vision and kidney pain, which he believes are evidence of in-service onset of his later-diagnosed diabetes (as documented within his December 2011 VA Form 9 substantive appeal).  The evidence shows that it was first documented in July 2005.  In a July 2006 record, it showed the Veteran reported diabetes as of two years prior, which would place the onset in approximately 2004.

Service treatment records document a normal relevant physical examination at enlistment in April 1971.  Subsequent examinations in March 1975, November 1977, September 1979, May 1982, June 1983, and March 1987 document normal relevant clinical evaluations, without noted diabetes mellitus type II.  In April 1988, the Veteran was evaluated by an ophthalmologist, who found no evidence of glaucoma and did reference potential diabetes.  A subsequent July 1988 physical examination was likewise normal, without noted diabetes or related symptoms.  In May 1993, the Veteran was diagnosed with bilateral atrophic retinal holes following a routine ophthalmology examination; however, these were not associated with diabetes by the examiner.  Additionally, service treatment records document various complaints of stomach and chest pain; for example, in July 1993 the Veteran complained of mid-sternal chest pain which was assessed as mid-epigastric pain with questionable etiology and a need to rule out association with the gallbladder or pancreas.  However, there was no mention of or reference to diabetes mellitus type II.  Upon retirement examination in October 1994, relevant clinical evaluations were normal, without noted diabetes mellitus type II or associated symptoms.  Finally, within various reports of medical history throughout his period of active service, the Veteran consistently denied any conditions associated with diabetes mellitus type II, including upon retirement, when he reported eye trouble and the physician noted that he wore glasses, which was not considered disabling.  

Significantly, there is no probative evidence of a nexus between the Veteran's current diabetes mellitus and his active service, to include his in-service complaints discussed above.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current diabetes mellitus type II disability is associated with his active service, to include manifesting to a compensable degree within one year following service discharge.  The evidence tends to show the onset of diabetes around 2004, which is approximately 10 years following service discharge.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between his diabetes mellitus type II and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

I.E.  Left Hip

The Veteran claims entitlement to service connection for a left hip disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a left hip disability.  A physical examination upon enlistment in April 1971, as well as numerous physical examinations throughout active service, and a retirement physical examination in December 1994 each document normal relevant clinical evaluations of the Veteran's musculoskeletal system, without a noted left hip disability.  Additionally, the Veteran consistently denied any related conditions within concurrent reports of medical history throughout his period of active service.  

The first documented complaint regarding the Veteran's left hip is from a May 2009 private treatment records wherein he complained of left hip pain with onset two weeks before when he felt a pop in his left hip; the physician assessed his condition as sacroiliac region sprain.  In October 2010, he again complained of left hip pain for two months in duration, without traumatic history, and was diagnosed with osteoarthritis of the hips.  

The Veteran has reported within his December 2011 VA Form 9 substantive appeal that during active duty while serving on the flight deck he would be blown into safety nets with steel pipe stanchions, which was painful, although he did not seek treatment due to the paradigm of the time to get back to work rather than getting medical treatment after an incident.  

Significantly, there is no probative evidence that the Veteran's current left hip osteoarthritis first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Similarly, there is no probative evidence of a nexus between the Veteran's current left hip osteoarthritis and his active service.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current left hip disability is associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between his diabetes mellitus type II and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hip disability  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

I.F.  Muscle Cramps  

The Veteran claims entitlement to service connection for muscle cramps.  

Service treatment records do not document any complaints, treatment, or diagnosis of a chronic disability manifested by muscle cramps.  A physical examination upon enlistment in April 1971, as well as numerous physical examinations throughout active service, each document normal relevant clinical evaluations of the Veteran's musculoskeletal system.  In September 1994, the Veteran complained of intermittent cramping, for which he took potassium supplements; however, his retirement physical examination shortly thereafter in December 1994 again documents a normal relevant clinical evaluation of the Veteran's musculoskeletal system.  Additionally, the Veteran consistently denied any related conditions within concurrent reports of medical history throughout his period of active service.  

Post-service VA treatment records from April 2012 document the Veteran's report of occasional hand and foot cramps while hammering and standing on a ladder.  

As noted above, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282.  In the absence of a current disability manifested by the Veteran's reported muscle cramps, service connection is not warranted.  Brammer, 3 Vet. App. at 225.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for muscle cramps, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

I.G.  Sleep Apnea  

The Veteran claims entitlement to service connection for sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms.  A physical examination upon enlistment in April 1971, as well as numerous physical examinations throughout active service, and a retirement physical examination in December 1994 each document normal relevant clinical evaluations, without noted sleep apnea or related symptoms.  Additionally, the Veteran consistently denied any related conditions, including frequent trouble sleeping, within concurrent reports of medical history throughout his period of active service.  

In February 2010, the Veteran reported that his sleep apnea began during active service in November 1970 while he was stationed in the Antarctic.  An April 2010 buddy statement reports that during active service, the Veteran's loud snoring made it difficult for others to get any rest, and that he would stop breathing at times, which was concerning for those around him.  In February 2011, the Veteran reported receiving a provisional diagnosis of sleep apnea in January 1995, and a firm diagnosis in August 1995, following a sleep study.  

Upon VA examination in November 2011, the Veteran reported that he was diagnosed with sleep apnea in 1999, although he reported that he snored loudly and complained of daytime fatigue during active service.  The VA examiner ultimately concluded that the Veteran's sleep apnea was less likely than not related to active service based upon a lack of objective evidence within service treatment records of daytime hypersomnolence, excessive or chronic fatigue, snoring, or apnea.  The examiner noted that snoring, in and of itself, is insufficient to render a diagnosis of sleep apnea, and stated that it is possible to have snoring and not meet clinical criteria upon sleep study for a diagnosis of sleep apnea.  The examiner noted that the Veteran although a question of possible sleep apnea was raised in 1995, there was no follow-up, related studies, or diagnosis rendered; similarly, there was no diagnostic sleep study following a 1996 request for such until 1999, almost five years following service discharge.  The examiner stated that a diagnostic sleep study was the "gold standard" diagnostic tool for sleep apnea, and that a sleep study request in and of itself without the actual sleep study is insufficient to consider sleep apnea present at that time.  

Subsequent VA treatment records from April 2012 note treatment of the Veteran's sleep apnea by continuous positive airway pressure (CPAP) machine for the past twelve years.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea.  

The lay statements of record regarding the Veteran's observable symptoms, such as snoring and witnessed apneas, are probative, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current sleep apnea and his active service, they are afforded less probative value, as the Veteran and additional proponents of the lay statements of record are not shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's sleep apnea symptoms first had onset during active service and have been continuous therefrom, they are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms, and post-service medical records which do not document a diagnosis of sleep apnea until 1999.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board affords great probative weight to the November 2011 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

I.H.  Lumbar Spine  

The Veteran claims entitlement to service connection for a lumbar spine disability.  He asserts generally that his back pain had onset during active service in 1972, was aggravated by the physical work required for carrier aviation fuels during Vietnam, and continued to worsen to the present.  

Service treatment records document intermittent complaints related to the Veteran's back including, for example, a March 1972 mild back strain, March 1979 low back pain, February 1983 mechanical back strain, January 1991 musculoskeletal low back pain, and August 1992 low back strain.  Nevertheless, physical examinations upon enlistment in April 1971, as well as numerous physical examinations throughout active service, and a retirement physical examination in December 1994 each document normal relevant clinical evaluations of the Veteran's spine and musculoskeletal system, without related defects or diagnoses.  Additionally, the Veteran consistently denied any related conditions within concurrent reports of medical history throughout his period of active service.  

Post-service private treatment records from October 2010 document the Veteran's complaint of back pain for a couple of months, without specific injury; the physician diagnosed degenerative lumbar disc disease with possible low grade radiculopathy.  Additionally, a private MRI from November 2011 documents mild central canal stenosis at L3-L4 and L4-L5.  

Upon VA examination in November 2011, the Veteran reported an onset of back problems during active service when he was blown into a safety fence pole multiple times and also had to perform labor intensive work.  He denied seeking medical care for these incidents during active service, although he did report going to sick call for back reasons over the course of his military service.  The VA examiner ultimately opined that the Veteran's claimed lumbar spine condition was less likely as not due to active service.  The examiner stated that while Veteran was evaluated and treated a few times for low back pain during active service, none of these episodes led to a diagnosis of serious lumbar pathology, follow-up care, or a pattern of multiple visits for the same complaint, which suggests that they were isolated instances of muscular strain which resolved.  The examiner noted that at routine physical exams throughout his service, the Veteran provided a negative history for recurrent back pain.  Additionally, the examiner noted that there was not a pattern of longstanding issues with back pain or any interim records showing ongoing back problems between service discharge and the 2010 diagnosis of degenerative lumbar disc disease.  Finally, the examiner noted that degenerative disc disease occurs with the normal aging process and is not unexpected in an individual of the Veteran's age.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea.  

Significantly, there is no probative evidence that the Veteran's current lumbar spine degenerative disc disease first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board has considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between his lumbar spine disability and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, supra.  Additionally, to the extent that the Veteran asserts that his lumbar spine disability first had onset during active service and has been continuous therefrom, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records discussed above which document intermittent complaints regarding the Veteran's back without probative evidence of a chronic disability, consistently normal clinical evaluations of the Veteran's spine and his consistent denials of chronic back pain within concurrent reports of medical history, and post-service treatment records which do not document a lumbar spine disability until October 2010, which is over fifteen years after the Veteran's discharge from active service.  See Caluza, 7 Vet. App. 498.  

Rather, the Board affords greater probative weight to the November 2011 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for a left foot disability, to include plantar fasciitis, is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for GERD is denied.  

Service connection for diabetes mellitus type II is denied.  

Service connection for a left hip disability, to include osteoarthritis, is denied.  

Service connection for muscle cramps is denied.  

Service connection for sleep apnea is denied.  

Service connection for a lumbar spine disability, to include degenerative disc disease and central canal stenosis, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


